Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner with draws the claim interpretation under 35 U.S.C. 112(f).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent Pub. # 2016/0156865) in view of Shioya (US Patent Pub. # 2013/0256512).
As to claim 1, Hayashi (Figs. 1, 2A and 15) discloses an imaging element comprising:
a time code transfer circuit that includes:
a plurality of transfer paths (data lines B0 to B5) configured to transfer, bit by bit, a time code of a specific number of bits (bits [0] to [5]) for use in conversion of a pixel signal to a digital signal, wherein the pixel signal (vertical signal line 101) reflects intensity of light received by a pixel (plurality of pixels 10), and  (Para 39 and 46-47);
a relief transfer path (data line BD) (Para 47);
a determination circuit (switching control unit 108 and determination unit 130) configured to determine presence of an error on a transfer path of the plurality of transfer paths (data lines B0 to B5) (Para 41, 44, and 137); and
a data line selection circuit (first switching unit 107 and second switching unit 111) that includes a plurality of switches (selection circuits 110-1 to 110-5), wherein each transfer path of the plurality of transfer paths (data lines B0 to B5) is connected to a corresponding switch of the plurality of switches, the plurality of switches (110-1 to 110-5) configured to switch connection of the transfer path of the plurality of transfer paths (data lines B0 to B5) with the relief transfer path (bits [0] to [5]), the connection is 
Hayashi teaches first switching unit 107 includes selection circuits 110-1 to 110-5 and second switching unit 111 include selection circuits 120-1 to 120-6.  Hayashi does not teach what the selection circuits 110-1 to 110-5 and selection circuits 120-1 to 120-6 include.  Figures 2A-9 show the selection circuits to be one bit multiplexers, but the specification does not teach this.  Hayashi does not specifically teach a data line selection circuit that includes a plurality of switches.  Shioya reference teaches the multiplexer (switch) 21 selectively connects a terminal x to either a terminal a or a terminal b to transfer the pixel signal (Para 106).  Shioya clearly teaches a multiplexer can be a switch.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a multiplexer (switch) as taught by Shioya to the image pickup apparatus of Hayashi, to reduce the circuit size and achieving a high-speed operation and low power consumption (Para 4 of Shioya).
As to claims 12-14, these claims differ from claim 1 only in that the claim 1 is an imaging element claim whereas claims 12-14 are a control method, and imaging apparatus, and an electronic device claims.  Thus claims 12-14 are analyzed as previously discussed with respect to claim 1 above.  

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/25/2021